SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Rio de Janeiro – October 25, 2013 – Petrobras announces today its consolidated results stated in millions of U.S. dollars, prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB. Consolidated net income attributable to the shareholders of Petrobras reached US$8,334 million in Jan-Sep/2013 and US$1,484 million in the 3Q-2013. Adjusted EBITDA reached US$22,594 million in Jan-Sep/2013. Highlights US$ million Jan-Sep 3Q-2013 2Q-2013 3Q13 X 2Q13 (%) 3Q-2012 2013 x 2012 (%) 1,484 2,996 (50) 2,744 Consolidated net income/(loss) attributable to the shareholders of Petrobras 8,334 7,271 15 2,522 2,555 (1) 2,523 Total domestic and international crude oil and natural gas production (Mbbl/d) 2,542 2,592 (2) 5,721 8,740 (35) 7,087 Adjusted EBITDA 22,594 21,830 3 The Company reported 3Q-2013 earnings of US$1,484 million and the following highlights : · Domestic crude oil and NGL production remained flat. On September 2, 2013, the Company reached a record production level of 337 thousand bpd in the Pre-Salt area. · Record diesel demand levels partially met by domestic production, with the remaining portion met by imports. · The differential between domestic prices and international prices of oil products has increased, reflecting the appreciation of the U.S. dollar against the Brazilian Real and higher international prices of oil products. · Continuation of the divestiture program of assets in Brazil and abroad, with the conclusion of the disposal of BS-4 Atlanta and Oliva blocks in the Santos basin and of the Coulomb block in the Gulf of Mexico, resulting in a gain of US$ 243 million. Cash proceeds from the disposal of assets in the 3Q-13 were US$ 522 million. · A new discovery was announced in the pre-salt layer of Santos Basin (Iguaçu Mirim) and the production potential of Farfan 1 and Muriú 1, located at ultra-deep areas of Sergipe Basin, was confirmed. · For the eighth consecutive year, we were listed on the Dow Jones Sustainability World Index, the world’s most important sustainability index that evaluates social, environmental and economic management best practices in the world. · On October 21, 2013, Petrobras was awarded a 40% interest in the winning consortium of the Libra block auction, located in the ultra-deep waters of the Santos Basin, in the pre-salt area, with a US$ 3 billion signature bonus to be paid, relative to its share of the investment. Comments from the CEO
